Citation Nr: 0827972	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-00 310	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) from 
August 25, 2004 to August 28, 2006.

2.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD as of August 28, 2006.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The veteran served on active military duty from May 1969 to 
April 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which granted service connection for PTSD and assigned a 30 
percent disability rating effective August 25, 2004.  A 
rating decision issued in October 2006 increased the 
disability rating to 50 percent, effective August 28, 2006.  
The veteran subsequently relocated and jurisdiction of his 
claims folder was transferred to the RO in Sioux Falls, South 
Dakota, which forwarded his appeal to the Board. 

Upon review of the evidentiary record, the Board also notes 
that statements provided the veteran might be construed as a 
claim for entitlement to a total rating based on individual 
umemployability (TDIU) due to service-connected disabilities.  
Accordingly, this matter is referred to the RO for 
appropriate action.

The Board remanded this case in January 2008 for further 
development.  The case has been returned to the Board and is 
again ready for appellate action.


FINDINGS OF FACT

1.  From August 25, 2004 to August 28, 2006, the veteran's 
PTSD demonstrates occupational and social impairment with 
reduced reliability and productivity, but does not 
demonstrate occupational and social impairment with 
deficiencies in most areas.

2.  Since August 28, 2006, the veteran's PTSD demonstrates 
occupational and social impairment with deficiencies in most 
areas, but does not demonstrate total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  From August 25, 2004 to August 28, 2006, the criteria are 
met for an initial disability rating of 50 percent, 
but no greater, for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2007).

2.  Since August 28, 2006, the criteria are met for an 
initial disability rating of 70 percent, but no greater, for 
PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 
4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in September 2004, 
July 2005, and February 2008.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by 
(1) informing the veteran about the information and evidence 
not of record that was necessary to substantiate his claim, 
(2) informing the veteran about the information and evidence 
the VA would seek to provide, and (3) informing the veteran 
about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice, 
including Dingess notice, was provided after issuance of the 
initial AOJ decision in February 2005.  However, both 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in 
September 2004, followed by subsequent VCAA and Dingess 
notice in July 2005 and February 2008, the RO readjudicated 
the claim in a May 2008 SSOC.  Thus, the timing defect in the 
notice has been rectified.

The Board also notes that the claim at issue stems from an 
initial rating assignment.  In this regard, the Court has 
held that an appellant's filing of a notice of disagreement 
(NOD) regarding an initial disability rating or effective 
date, such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess at 491, 493, 500-501.

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008), that where 
a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess, Dunlap, and Sanders, 
supra.  In this regard, the Court emphasized its holding in 
Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a NOD has been filed, only the notice 
requirements for rating decisions and SOCs described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

In any event, the veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  The RO provided the veteran with downstream 
Dingess and increased rating notices pertaining to the 
disability rating and effective date elements of his higher 
initial rating claim in July 2005 and February 2008, with 
subsequent readjudication of his claim in May 2008.  Further, 
after the veteran filed a NOD as to an initial higher rating 
for his PTSD, the additional notice requirements described 
within 38 U.S.C.A. §§ 5103 and 7105 were met by a November 
2005 SOC and three SSOCs dated in April 2006, October 2006, 
and May 2008.  Specifically, these documents provided the 
veteran with a summary of the pertinent evidence as to his 
claim for a higher initial rating, a citation to the 
pertinent laws and regulations governing a higher rating for 
his PTSD, and a summary of the reasons and bases for the RO's 
decision to deny a higher rating for his PTSD.  Consequently, 
the veteran has not met his burden of establishing any 
prejudice as to notice provided for the downstream initial 
rating and effective date elements of his claim.

With respect to the duty to assist, the RO has secured the 
veteran's VA treatment records throughout the relevant time 
period.  The veteran also submitted several personal 
statements dated in 2004 and 2005, and other lay statements 
dated in 2006 and 2008.  The veteran has not identified or 
submitted any relevant private medical evidence.  Moreover, 
the VA has provided the veteran with two VA examinations, 
dated in August 2006 and March 2008, in connection with his 
claim for a higher initial rating for his PTSD.  

Thus, given that the RO has obtained all available VA 
treatment records, provided the veteran with VA examinations, 
and that the veteran has submitted several lay statements, 
there is no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Board is satisfied as to compliance with its instructions 
from the January 2008 remand.  Specifically, the RO was 
instructed to secure relevant VA treatment records and a VA 
examination.  The RO has complied with these instructions.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for PTSD, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection on August 25, 2004, until the present.  
That is to say, the Board must consider whether there have 
been times since the effective date of his award when his 
disability has been more severe than at others.  If there 
have been, then the Board must "stage" his rating beyond 
what the RO has already done.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).
Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by the Rating Schedule, a 30 percent disability 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.  

A higher rating of 50 percent under the general rating 
formula for mental disorders is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

An even higher 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as", followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning 
of the individual is.  For instance, a score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV at 46-47.  A score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

In this case, from August 25, 2004 to August 28, 2006, the 
veteran's service-connected PTSD was rated as 30 percent 
disabling under Diagnostic Code 9411.  
38 C.F.R. § 4.130.  As of August 28, 2006, the date a VA 
examination revealed worsening of the veteran's PTSD, the 
disability rating was increased to 50 percent under the same 
diagnostic code.  Id.      

With regard to the period of August 25, 2004 to August 28, 
2006, the Board is granting the veteran's claim.  The 
evidence of record is consistent with a higher 50 percent 
rating throughout this time period.  38 C.F.R. § 4.7.  In 
making this determination, the Board has reviewed the 
veteran's personal statements, statements from the veteran's 
family members dated in 2006, a VA psychiatric and 
psychological examination report dated in January 2005, as 
well as VA treatment records from 2005 to 2006.  

Specifically, these records reveal many of the symptoms 
indicative of a higher 50 percent rating under the general 
rating formula for mental disorders - avoidance of people 
and crowds; frequent recurrent nightmares and intrusive 
thoughts about the Vietnam War; insomnia; constant reminders 
of war-related trauma; feelings of guilt, sadness, anxiety, 
anger, and irritability; and social impairment and 
withdrawal.  Further, at the time of a January 2005 VA 
examination, the veteran stated that he had been unemployed 
for four to five years.  The January 2005 VA examiner found 
his GAF score to be 55, indicative of moderate occupational 
and social impairment.  See VA treatment records dated in 
March 2005, June 2005.  Overall, the evidence is sufficient 
to warrant a 50 percent rating, even though several of the 
other criteria provided are not present, such as impairment 
of short- and long-term memory.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating 
criteria provide guidance as to the severity of symptoms 
contemplated for each rating; they are not all-encompassing 
or an exhaustive list).

While a 50 percent evaluation is warranted for the period of 
August 25, 2004 to August 28, 2006, a rating in excess of 
that amount is not justified.  38 C.F.R. § 4.7.  In this 
regard, the January 2005 VA examiner noted the veteran to be 
alert and oriented to time, place and person; found no 
evidence of auditory or visual hallucinations, suicidal or 
homicidal ideations; and found concentration and attention to 
be intact.  The examiner also found the veteran's thought 
process to be coherent and goal-directed.  There was also no 
evidence of flight of ideas, loose associations, or ideas of 
reference.  Accordingly, resolving doubt in the veteran's 
favor, the Board finds that for the period of August 25, 2004 
to August 28, 2006, the evidence supports a 50 percent 
initial disability rating for PTSD, but no higher.  38 C.F.R. 
§ 4.3.  

For the period since August 28, 2006, the Board finds that 
the evidence of record is consistent with a higher 70 percent 
rating.  38 C.F.R. § 4.7.  That is, overall, the evidence 
demonstrates occupational and social impairment with 
deficiencies in most areas.  A significant number of the 
symptoms required for a higher 70 percent rating are also 
present.  A June 2005 VA treatment record indicated that the 
veteran had limited socialization, and became fearful when 
discussing the death of a fellow soldier.  VA medical records 
also show that the veteran was hospitalized from December 
2007 through March 2008 to receive treatment for PTSD and 
alcohol abuse.  Moreover, both an August 2006 VA examination 
and a March 2008 VA examination reveal that the veteran 
continued to experience increased symptoms of PTSD, such as 
insomnia, frequent nightmares, startle response, intrusive 
thoughts, and flashbacks, avoidance behavior.  The August 
2006 VA psychiatric examination report also noted poor 
concentration, negligible social functioning, and indicated 
the veteran to be tense, anxious, irritable in mood, poor in 
socialization, and unemployable.  Most significantly, the 
recent March 2008 examiner noted a worsening in symptoms, 
indicating that the veteran had no social relationships, no 
hobbies, and had been in fights with others, as well as 
problems with concentration, processing, and short-term 
memory.  The veteran was unable to recall the year, the name 
of the treatment facility, and the county where he lived.  He 
was also in a profoundly anxious and sad mood, and had poor 
self-care skills, as evidenced by soiled clothing.  Further, 
the March 2008 examiner found the veteran to be unemployable 
due to his flashbacks, with inability to sleep well, angry 
outbursts, and hypervigilance.  These are all symptoms 
indicative of a rating beyond 50 percent, and are sufficient 
to warrant the increased 70 percent rating, even though 
several of the other criteria provided are not shown.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating 
criteria provide guidance as to the severity of symptoms 
contemplated for each rating; they are not all-encompassing 
or an exhaustive list).     
  
Importantly, GAF scores since August 28, 2006 indicate 
serious occupational and social impairment.  Specifically, at 
the August 2006 examination, the GAF score was 45; the GAF 
score in December 2007 was 41; and the GAF score at the March 
2008 examination was 41.  The March 2008 examiner also noted 
that the veteran's highest GAF score for the past year was 
49.  Although the VA physicians' use of this descriptive term 
is not altogether dispositive of the rating that should be 
assigned, and does not always correlate with the rating 
criteria, it is nonetheless probative evidence to assist in 
making this important determination.  38 C.F.R. §§ 4.2, 4.6.  

However, the evidence of record does not warrant an even 
higher 100 percent rating.  38 C.F.R. § 4.7.  In this regard, 
the March 2008 VA examiner noted that the veteran had no 
problems with his long-term memory or thought process; had no 
suicidal or homicidal ideations; was oriented to person and 
place; and had no obsessive or ritualistic behavior.  During 
the examination, the veteran also recognized any 
inappropriate behavior on his part and apologized for it.  
Moreover, the veteran still lives on his own and cares for 
himself.  Thus, because there is no total social impairment, 
a 100 percent rating is not warranted.  38 C.F.R. § 4.15.

In summary, the Board finds that for the period since August 
28, 2006, the evidence supports a higher 70 percent 
disability rating, but no greater, for his PTSD under 
Diagnostic Code 9411.  38 C.F.R. § 4.3.  

The Board also notes that in addition to the veteran's 
service-connected PTSD, the VA examination report dated in 
March 2008 and VA treatment records from 2007 through 2008 
included a diagnosis of alcohol dependence, which is not 
service-connected.  The March 2008 diagnosis indicated that 
the veteran's alcohol dependence is secondary to his PTSD.  
Thus, it appears that the veteran's alcohol dependence is 
connected and intertwined with his PTSD.  When it is not 
possible to separate the effects of the service-connected 
condition versus a nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt be resolved in the 
veteran's favor, thus attributing such signs and symptoms to 
the service-connected disability.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 
(1996)).  

Finally, the Board adds that the 50 and 70 percent ratings it 
has assigned for the veteran's PTSD are effective within the 
time periods previously established by the RO.  Since there 
have been no occasions within the effective dates mentioned 
when the veteran's disability has been more severe than 50 
and 70 percent, there is no basis to further "stage" his 
ratings for his disability on appeal.  Fenderson, 12 Vet. 
App. at 125-26.

Further, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular Rating Schedule.  See VAOPGCPREC 6-96.  In this case, 
there is no evidence of any hospitalization associated with 
the disability in question.  The veteran's treatment has been 
primarily on an outpatient basis, not frequently as an 
inpatient.  In addition, although the Board acknowledges that 
veteran's disability has some impact on his employment, it 
finds no evidence that the veteran's disability markedly 
interferes with his ability to work above and beyond that 
contemplated by his separate schedular ratings.  See 38 
C.F.R. § 4.1 (indicating that generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability).  


ORDER

For the period of August 25, 2004 to August 28, 2006, an 
initial disability rating of 50 percent for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

For the period since August 28, 2006, an initial disability 
rating of 70 percent for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


